Citation Nr: 0802529	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD), for the period 
from September 5, 2002 to October 17, 2003, and entitlement 
to an evaluation in excess of 70 percent from October 18, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from June 1966 to April 1968.  
He had service in Vietnam, where he sustained a gunshot wound 
to his left calf. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, 
granted service connection for PTSD and assigned an initial 
30 percent disability rating, effective June 2002.  By way of 
an August 2004 rating action, the RO found clear and 
unmistakable error in the effective date for the award of 
service connection for PTSD and assigned a new effective date 
of September 5, 2002.  The veteran has not expressed 
disagreement, and the issue involving the effective date is 
not in contention. 

This appeal was previously before the Board in November 2006, 
but was remanded for additional development.  After the 
development was completed, a July 2007 rating decision 
increased the evaluation for the veteran's PTSD to 50 percent 
from September 5, 2002, and to 70 percent from October 18, 
2003.  

The veteran has not expressed satisfaction with the increased 
evaluations assigned by the July 2007 rating decision.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, his 
claim for an increased evaluation remains for PTSD remains on 
appeal, although it has been recharacterized to reflect the 
actions of the July 2007 rating decision.  


FINDING OF FACT

The veteran's PTSD has been productive of total occupational 
and social impairment from September 5, 2002.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  The Board finds that 
the duty to notify and duty to assist the veteran has been 
met in this case.  Furthermore, given the favorable nature of 
this decision, any failure in the duty to notify or duty to 
assist is harmless error, as it has failed to result in any 
prejudice to the veteran. 

The veteran contends that his service connected PTSD results 
in symptoms of such severity that he is unable to hold a job.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes the report of a VA psychological 
evaluation conducted in June 2002.  In relevant part, this 
report shows that the veteran had service in Vietnam, where 
he witnessed several traumatic events.  He became involved in 
drug use after discharge from service and became a heroin 
addict, but had not used in over ten years.  He did admit to 
some recent crack use.  The veteran was currently separated 
from his wife and attended the session with a girlfriend.  He 
had been married on two occasions and had as many as 16 
children by various women, none of with who he remains in 
contact.  

On mental status examination, the veteran was appropriately 
groomed and oriented.  His affect was restricted and 
unchanged when describing combat.  He reported two suicide 
attempts, with the most recent in 2001.  The veteran reported 
low appetite, poor sleep, and low energy.  He admitted to 
both auditory and visual hallucinations, including voices.  
The veteran reported feelings of anger, especially towards 
the government.  He had difficulties in attention and 
concentration, and his judgment and insight appeared poor.  
The veteran endorsed intrusive memories, and diminished 
interests.  He had sleep difficulties, difficulty managing 
anger and fighting, poor concentration, exaggerated startle 
responses and hyper vigilance.  The diagnostic impressions 
were major depressive disorder, recurrent, severe with 
psychotic features, and PTSD.  The Global Assessment of 
Functioning (GAF) was estimated to be 50.  

At an October 2002 VA psychiatric examination, the claims 
folder was available for review.  The veteran was noted to 
have served in Vietnam, and to have sustained a gunshot 
wound.  He reported weekly nightmares, although he had 
experienced them more frequently before being placed on 
medication.  Occasional flashbacks of a stressor incident in 
Vietnam were also reported.  The veteran described daily 
intrusive thoughts and anger, and avoidance of crowds.  There 
were times at home when he did not feel safe, and he would 
respond to this by going to hide in the woods.  He had 
occasional auditory hallucinations of bombs and mortar 
shells.  The veteran denied any previous psychiatric care 
except for two inpatient treatments for drugs and alcohol, 
although he denied any current use.  He had worked 
construction over the years but last worked in June 2002.  
The veteran reported that he was able to get along with his 
coworkers.  

On mental status examination, the veteran was alert and 
oriented, and his insight was adequate.  He displayed 
adequate memory and concentration.  His speech was 
spontaneous with no abnormalities.  He was logical and goal 
directed, and denied current depression, suicidal ideations, 
and homicidal ideations.  He denied symptoms of a panic 
disorder, and there was no evidence of thought disorder.  The 
veteran denied current hallucinations and there was no 
evidence of delusions.  There was no motor restlessness or 
odd behavior.  The diagnostic impressions were PTSD; major 
depressive disorder by history; intermittent explosive 
disorder by history, alcohol abuse; and opioid abuse in 
remission.  The GAF was estimated to be 43.  The examiner 
stated that the veteran reported receiving some psychiatric 
treatment with improvement in his symptoms.  The veteran's 
overall psychiatric condition resulted in a severe degree of 
impairment in adaptation, interaction and social functioning.  
His overall level of disability was severe.  The veteran was 
not competent to handle his own funds due to his substance 
abuse history, in spite of currently being sober. 

In an August 2003 letter, the veteran's former employer wrote 
that the veteran had a desire to work and did the best he was 
able.  However, he was not able to physically perform the 
work.  Furthermore, he was not alert and appeared preoccupied 
most of the time.  The veteran was a loner and difficult to 
supervise.  

The veteran underwent an additional VA psychiatric evaluation 
in October 2003.  The claims folder was reviewed and his 
military history noted.  The veteran had a work history that 
was mostly in construction, particularly masonry.  He had 
stopped working about two years previously because he was no 
longer able to concentrate or to bend.  He claimed that he 
had been laid off because he could not get along with his 
supervisors.  The veteran had been married twice, and now 
lived with a girlfriend.  He had a history of substance abuse 
after returning from Vietnam.  The veteran said that he 
continued to use cocaine, but had not done so since the 
beginning of 2003.  The veteran's reported symptoms included 
recurrent and intrusive nightmares on almost a nightly basis.  
He denied any current flashbacks or intrusive thoughts, 
although he claimed to smell blood at times.  The veteran 
reported feeling detached and estranged from others except 
for his girlfriend.  There were problems with falling asleep 
and staying asleep, irritability, outbursts of anger, some 
hypervigilance, and exaggerated startle response.  He 
remained depressed with lack of interest in activities and 
motivation.  The veteran reported passive suicidal ideations 
but denied active plans.  

Mental status examination revealed fair hygiene and no 
involuntary movements.  Speech was normal.  Mood was 
dysphoric and affect constricted.  Thought processes were 
logical and goal directed, and there were no auditory or 
visual hallucinations.  There was no paranoia or suicidal or 
homicidal ideations.  The veteran was alert and oriented with 
intact memory.  Concentration, insight, and judgment were all 
fair.  The assessment included PTSD.  The current GAF was 50, 
which was also estimated to be the highest level of 
functioning over the past year. 

The veteran's most recent VA examination was conducted in 
April 2007.  The claims folder was reviewed by the examiner.  
The veteran reported having fear and intrusive thoughts on a 
weekly basis.  He was suspicious and paranoid of others, and 
this significantly affected his social life.  He indicated 
that his symptoms had become worse.  There had been no 
remission from his symptoms over the years but he had made 
adjustments in order to work and have some family life.  The 
veteran reported few friends and a poor history of work 
performance.  He essentially stayed at home and his 
activities were with family members and a few outside 
friends.  The veteran had not worked since 2002 due to his 
reported paranoia, irritability, joint pain and fatigue.  He 
was currently engaged.  His social activities were few and 
with his family, and his leisure activities were solitary.  
The veteran had been receiving treatment over the past six 
months for substance abuse.  He was irritable but denied 
violence or suicidal plans.  

The veteran admitted to some delusions on mental status 
examination.  These consisted of feelings that people had 
died, and he would call up other people in the night to ask 
about this.  Eye contact was poor and his head was down 
through most of the examination.  His hygiene was maintained.  
The veteran was oriented, but he had some short term memory 
loss and problems with concentration.  There were also some 
obsessive behaviors.  He had panic or anxiety attacks several 
times each week but had learned how to talk himself down.  
The veteran said that he often felt depressed.  His sleep was 
poor and he had nightmares about combat and killing.  The 
examiner stated that the veteran's PTSD symptoms included 
intrusive thoughts, weekly nightmares, olfactory 
hallucinations in which the veteran could smell blood, 
increased startle reactions, feelings of being lost in a 
cave, and panic attacks several times a week.  The veteran 
also had sleep problems, irritability, problems with 
concentration, hypervigilance, and increased startle 
response.  These symptoms had a significant effect on his 
social life and work performance.  The diagnoses included 
PTSD, as well as alcohol and other substance abuse.  The GAF 
was estimated to be 42.  The examiner stated that the veteran 
was fully disabled due to his PTSD symptoms and his ongoing 
medical problems.  The examiner added that his symptoms were 
severe enough to preclude any work.  The PTSD symptoms were 
chronic and in some cases had become worse.  

The Board finds that the veteran is entitled to a 100 percent 
evaluation for PTSD from September 9, 2002, which is the date 
of his original claim for service connection.  

The veteran has been afforded four examinations between July 
2002 and August 2007 for his PTSD.  The symptoms reported on 
these examinations have been relatively consistent.  These 
include nightmares and sleep problems, anger and 
hypervigilance, hallucinations in which he believes he smells 
blood, intrusive memories, and increased startle response.  
He is isolated from most of his friends and family.  The 
veteran has not worked since 2002, and his employer indicates 
that the veteran's concentration is a major factor in his 
inability to work.  The August 2007 VA examiner found that 
the veteran was fully disabled.  Although this examiner 
states that the veteran is unemployable due to both mental 
and physical disabilities, he appears to suggest that the 
PTSD symptoms alone also prevent the veteran from working.  

Finally, the veteran's GAF scores have also been relatively 
consistent over this same period, ranging from the current 42 
to 50.  The October 2002 VA examination assigned a 43, which 
is virtually the same as the current score of 42.

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2005).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  This score 
is also consistent with the April 2007 opinion that the 
veteran is totally disabled.  Therefore, the Board finds that 
the veteran's PTSD is productive of total occupational and 
social impairment, and has been from the date of his initial 
claim.  38 C.F.R. § 4.130, Code 9411.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 100 percent evaluation for PTSD from 
September 9, 2002 is granted, subject to the laws and 
regulations governing the award of monetary benefits. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


